Citation Nr: 0205090	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2000 the Board denied the claim for service 
connection of peripheral neuropathy as being not well-
grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

As a result of this change in the law, the Court vacated and 
remanded the March 2000 Board decision in December 2000.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After a careful review of the record the Board finds that 
further development is required in this case.  



On December 27, 2001, the President signed H.R. 1291, the 
"Veterans Education and Benefits Expansion Act of 2001.  This 
law, in pertinent part, added Diabetes Mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure.  
It also provides a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era; 
prior law required that the veteran have a presumptive 
disease before exposure was presumed.  38 U.S.C. § 1116(f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); see also McCartt v. West, 12 Vet. App. 164 (1999).  

The record shows that the veteran served in Vietnam during 
the Vietnam era as he was awarded a Vietnam Campaign Medal 
and a Vietnam Service Medal.  Due to the change in the law, 
he has also been diagnosed with a disease presumed to be due 
to herbicide or Agent Orange exposure; type II diabetes 
mellitus, subject to the requirements of the rebuttable 
presumption provisions in 38 C.F.R. § 3.307(d), as well as 
the requirements of 38 C.F.R. § 3.307(a)(6).  

Examiners in February 1997 and June 1998 have indicated the 
possibility of a relationship between the peripheral 
neuropathy and diabetes mellitus.  The June 1998 examiner 
concluded that the veteran's distal sensory polyneuropathy 
was either idiopathic or secondary to diabetes mellitus.  

In light of this possible link, and in light of the new law 
resulting in possible presumptive service connection for 
diabetes mellitus, the Board finds that it cannot adjudicate 
the issue of service connection for peripheral neuropathy 
without a determination being first made on the issue of the 
diabetes mellitus; the issues are inextricably intertwined.  
Thus, prior to making a determination on the issue of service 
connection for peripheral neuropathy, a determination must be 
made on the issue of service connection for diabetes 
mellitus.  





In light of these new developments the Board is of the 
opinion that a VA examination should be obtained that 
addresses relationship between peripheral neuropathy and 
service, and/or between diabetes and peripheral neuropathy.  

Because the issue of service connection for diabetes mellitus 
has not been adjudicated by the RO in the first instance, the 
Board finds that a remand is required, as opposed to internal 
development performed by the Board, particularly where action 
is specifically required by the RO; initial adjudication of 
service connection for diabetes mellitus.  See 67 Fed. Reg. 
3,009 (January 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.9) (the Board has the discretion to remand 
rather than perform development internally; see Chairman's 
Memorandum 01-02-01 (2002).  

In addition, the June 1998 VA examiner noted that nerve 
conduction studies had been performed in May 1998.  These 
studies are not of record and should be obtained.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain the 
results of the May 1998 nerve conduction 
studies conducted at VA (see the June 
1998 VA examination report).

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A § 5103A(b)(2)); 66 Fed. Reg. 
45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

2.  The RO should develop and adjudicate 
the issue of service connection for 
diabetes mellitus, including as secondary 
to exposure to Agent Orange.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


3.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of his 
peripheral neuropathy.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
peripheral neuropathy disability, and 
if so, what is its nature?

(b) Describe the relationship, if any, 
between the current peripheral 
neuropathy disability, if found, and 
service, including exposure to Agent 
Orange.  Also describe the 
relationship, if any, between the 
peripheral neuropathy and diabetes 
mellitus.  

Any opinions expressed must be 
accompanied by a complete rationale.  

The veteran is notified that failure to 
report for a scheduled VA examination 
without good cause shown may adversely 
affect the outcome of his claim.  
38 C.F.R. § 3.655 (2001).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for 
peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


